Citation Nr: 1620306	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of a right shoulder injury prior to June 20, 2011.

2.  Entitlement to a compensable rating for service-connected left wrist fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas continued the previously established noncompensable ratings for the service-connected residuals of a right shoulder injury and for service-connected left wrist fracture residuals.  The Veteran appealed these decisions.

In September 2014, the Board denied a compensable rating for the Veteran's service-connected residuals of a right shoulder injury prior to June 20, 2011, but granted a 20 percent rating from this date.  The Board also denied a compensable rating for his service-connected left wrist fracture residuals.  He appealed the Board's decision (but, with respect to his service-connected residuals of a right shoulder injury, only for the period prior to June 20, 2011).  A Joint Motion for Partial Remand (JMPR) was submitted to the United States Court of Appeals for Veterans Claims (Court) in April 2015, and granted by the Court in an Order dated later in April 2015.  It called for the appealed portions of the Board's decision to be vacated and remanded back to the Board.  As such, the issues of a compensable rating for service-connected residuals of a right shoulder injury prior to June 20, 2011, and for a compensable rating for service-connected left wrist fracture residuals are before the Board at this time.

The case was before the Board again in August 2015, at which time, it remanded the issues of entitlement to a compensable rating for service-connected residuals of a right shoulder injury prior to June 20, 2011, and for entitlement to a compensable rating for service-connected left wrist fracture residuals for further development by the originating agency.  The case has been returned to the Board for further appellate action.


This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to June 20, 2011, residuals of a right shoulder injury are manifested by subjective complaints of pain on use; there is no limitation of motion or other evidence of functional impairment.

2.  The Veteran's left wrist fracture residuals have not, at any time during the appeal period, resulted in left wrist palmar flexion that approximated limitation to a position in line with the forearm, or to left wrist dorsiflexion less than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to June 20, 2011, for residuals of a right shoulder injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015), 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2015).

2.  The criteria for a compensable rating for left wrist fracture residuals have not been met, at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71, Diagnostic Codes 5214, 5215 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4) .

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in September 2010 and June 2011, to evaluate his right shoulder disability, and in September 2010, to evaluate his left wrist disability.  In accordance with the Board's August 2015 remand, the Veteran was scheduled for contemporaneous VA examinations of his service-connected right shoulder and left wrist disabilities.  The purpose of the wrist examination was to determine the severity of the condition.  The purpose of the right shoulder examination was to interview the Veteran, review the record, and obtain a retrospective opinion.

Notification received in November 2015 and December 2015 shows that the Veteran failed to report for the examinations, and he has not provided an explanation for his failure to report or requested that the examinations be rescheduled.  The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Increased (Compensable) Rating for Residuals of Right Shoulder Injury,
Prior to June 20, 2011

The Veteran is seeking a compensable rating for residuals of a right shoulder injury, for the period prior to June 20, 2011.  

Normal shoulder flexion and abduction is from 0 to 180 degrees, and the internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

As demonstrated by the medical evidence of record, the Veteran is right-handed, and as such, major shoulder disability ratings are applicable.  38 C.F.R. § 4.69. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, which is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum of 50 percent is assigned for unfavorable ankylosis of the major shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Diagnostic Code 5201 provides that, for limitation of motion of the arm and shoulder, a 20 percent rating is assigned if the major arm is limited at shoulder level.  A 30 percent rating is warranted if the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a maximum rating of 40 percent is assigned if the range of motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumerus joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the major arm, and with frequent episodes and guarding of all arm movement, a 30 percent rating; fibrous union of the humerus warrants a 50 percent rating for the major arm; nonunion (false flail joint) of the humerus warrants a 60 percent rating for the major arm; loss of head (flail joint) warrants an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the major arm, whether with dislocation or nonunion with loose movement, is 20 percent.

The Board finds that for the period prior to June 20, 2011, a compensable rating is not warranted for the right shoulder disability.

The Veteran was provided a VA examination in September 2010.  During the examination, he complained of persistent pain and disability in his right shoulder, weakness and stiffness.  He described pain when doing push-ups or pushing.  He denied any deformity, locking, instability or giving way.  He also reported flare-ups for hours, approximately once per month, at which times the pain escalated to a level of 8 or 9.  The Veteran denied any interference with work activities due to his shoulder disability.  

Right shoulder range of motion was normal for forward flexion (0-180 degrees), abduction (0-180 degrees), external rotation (0-90 degrees), and internal rotation (0-90 degrees).  The examiner noted that there was "obvious" weakness of the right shoulder in all planes, but he also noted that the Veteran was able to complete range of motion testing 3 times with no difficulty.  The Veteran attributed some of this to his recent cortisone injection.  The examiner diagnosed the Veteran with status post arthroscopic surgery for repair of rotator cuff of the right shoulder, with present minimal pain, noting the Veteran had decreased pain because he recently had a cortisone injection. 

The Veteran was provided another VA examination in June 2011.  The Veteran again complained of stiffness, weakness and pain, and reported flare-ups.  Right shoulder range of motion was somewhat reduced as follows: forward flexion of 0-130, abduction of 0-90, external rotation of 0-70 degrees, and internal rotation of 0-75 degrees.  The examiner observed there was evidence of pain with active motion, and the Veteran was unable to complete 3 repetitions of range of motion testing.  The examiner determined there was no joint ankylosis.  The examiner stated there were no significant effects on the Veteran's occupation, and X-ray results showed no evidence of fracture or arthritic change or other bone abnormality.  The examiner diagnosed the Veteran with right shoulder rotator cuff tear, chronic. 

Evidence from the VA examinations show that prior to June 20, 2011, the Veteran's right shoulder was manifested by subjective complaints of pain, weakness and stiffness, but range of motion was completely normal.  As such, a compensable rating under Diagnostic Code 5201 is not warranted for this period.  

As there is no evidence of humerus impairment, clavicle or scapula impairment or ankylosis, an increased or separate rating under Diagnostic Codes 5200, 5202 or 5203 is also not warranted.  

The Board has also considered whether a compensable rating is warranted for functional impairment due to the right shoulder disability.  As noted above, the Veteran has reported flare-ups of right shoulder pain, and complained of pain, stiffness and weakness in the shoulder.  The September 2010 examiner also noted that there was "obvious" weakness in the right shoulder.  However, even with his subjective complaints, range of motion for the right shoulder was still completely normal and the Veteran was able to perform repetitive testing without difficulty.  The Veteran also denied any interference with work activities due to his right shoulder disability.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43(2011).  As there was no evidence of additional functional impairment during range of motion testing, due to pain or any other factors, the Board finds that for the period prior to June 20, 2011, a compensable rating is also not warranted for the right shoulder on the basis of functional impairment under the provisions of DeLuca. 

The Veteran is competent to report the symptoms of his right shoulder disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a compensable rating for residuals of a right shoulder injury, prior to June 20, 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).




Left Wrist Fracture Residuals

The Veteran contends that he is entitled to a compensable rating for his service-connected left wrist fracture residuals.  He asserts that he is unable to bend his wrist or even place body weight on it without incurring a stabbing pain in the wrist and immediate forearm area. 

The record reflects that the Veteran's service-connected left wrist fracture residuals is rated under Diagnostic Code 5215, and are thus rated under the criteria for limitation of wrist motion.  See 38 C.F.R. § 4.27.

Normal range of flexion and extension of the wrist is from 0 to 80 degrees of palmar flexion and 0 to 70 degrees of dorsiflexion (extension), with 0 degrees the point where the wrist is in line with the forearm.  See 38 C.F.R. § 4.71a, Plate I (2015).  Also of note, normal wrist ulnar and radial deviation is from 0 to 45 degrees and from 0 to 20 degrees, respectively.  Id.  

For wrist dorsiflexion less than 15 degrees a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  For wrist palmar flexion limited in line with the forearm (0 degrees) a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The only evidence of record during the appeal period pertaining to the service-connected left wrist disability is a September 2010 VA examination.  During the September 2010 VA examination, the Veteran denied any pain in his wrist or hand, but described some weakness and stiffness.  He denied swelling, heat, redness, giving away or locking.  He complained of pain when trying to do pushups or pushing without his outstretched hand, and he also complained of decreased range of motion in the left wrist.  The Veteran reported he had rare flare-ups that occurred about twice a year and lasted for seconds to minutes.  The Veteran reported his wrist did not interfere with his job, but he had discontinued sports, such as throwing ball and playing basketball.  The examiner observed the Veteran's left wrist had no swelling, gross abnormality or tenderness.  Limitation of motion was to 45 degrees of dorsiflexion and 75 degrees of plantar flexion for the left wrist.  The examiner noted the Veteran was able to carry out the range of motion testing 3 times without any changes or evidence of tenderness in the area, but the Veteran stated that attempting to get out of a seated chair in the office examination room caused some pain as he flexed his wrist on the arm of the chair.  The examiner diagnosed the Veteran with status-post fracture navicular bone of the left hand, with mild intermittent pain and stiffness. 

After careful consideration of the record, the objective assessment of the Veteran's impairment from residuals of his left wrist fracture does not show that he had sufficient limitation of motion of the left wrist to warrant a compensable evaluation at any time during the pendency of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Furthermore, the Veteran has never been found to have ankylosis of the left wrist, so an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 is also not warranted.

The Board has also considered whether a compensable rating is warranted for functional impairment due to the left wrist disability.  As noted above, the Veteran complained of examination of weakness and stiffness.  However, he denied any pain in the wrist, except for when trying to do pushups or pushing without his outstretched hand, and when attempting to get out of a seated chair as he flexed his wrist on the arm of the chair.  He also reported decreased range of motion in the left wrist, but even with his subjective complaints, objective testing showed that range of motion was only very slightly limited, and the Veteran was able to carry out the range of motion testing 3 times without any changes or evidence of tenderness in the area.  Furthermore, the Veteran reported that flare-ups of left wrist pain occurred very rarely (twice a year) and only lasted for seconds or minutes.  He also indicated that this his left wrist disability did not interfere with his job.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Again, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki.  As there was no evidence of additional functional impairment during range of motion testing, due to pain or any other factors, the Board finds that a compensable rating is also not warranted for the left wrist on the basis of functional impairment under the provisions of DeLuca.  

The Veteran is competent to report the symptoms of his left wrist disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a compensable rating for left wrist fracture residuals at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).


The Court further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

In this case, the symptoms described by the Veteran, as reported above, fit squarely within the criteria found in the rating formula used for the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable disability rating for residuals of a right shoulder injury, prior to June 20, 2011, is denied.

Entitlement to a compensable disability rating for left wrist fracture residuals is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


